TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00678-CV



                          Vincent Salvo and Kim Tanner, Petitioners

                                                  v.

  Pacesetter Homes, LLC and La Ventana Ranch Owners Association, Inc., Respondents


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
         NO. 15-2512, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Petitioners Vincent Salvo and Kim Tanner have filed a motion to dismiss their

petition for permissive appeal and alternative petition for writ of mandamus. In their motion,

petitioners represent that the parties have settled the underlying dispute and agree to the dismissal.

We grant the motion and dismiss the petition for permissive appeal and alternative petition for writ

of mandamus.1



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Puryear and Pemberton

Filed: January 6, 2017


       1
         See Tex. R. App. P. 42.1(a)(1). We dismiss as moot respondent La Ventana Ranch Owners
Association, Inc.’s motion to dismiss petitioners’ petition for permissive appeal.